DISMISS; and Opinion Filed August 5, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00283-CV

                           STEVEN TORTOLANI, Appellant
                                      V.
                      UNITED REVENUE CORPORATION, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04505

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Brown

       Stating they have entered into a settlement agreement, the parties have filed a joint motion

for voluntary dismissal of the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

190283F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 STEVEN TORTOLANI, Appellant                       On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00283-CV         V.                     Trial Court Cause No. DC-14-04505.
                                                   Opinion delivered by Justice Brown,
 UNITED REVENUE CORPORATION,                       Justices Bridges and Nowell participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER each party bear its own costs of this appeal.


Judgment entered this 5th day of August, 2019.




                                             –2–